Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
Amendments of claims 1, 3, 9-12, 16, 18, and 24-27 are acknowledged.
Cancelation of Claim 8 is acknowledged.
New Claims 31-71 are acknowledged.
Replacement pages for Figures 2, 6, 9, and 10 to 12 are acknowledged.
Amendments of the Specification are acknowledged.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24 to 30 and 62 to 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverman (US 2674289).
Regarding Claim 24:
Silverman discloses a container (Figure 1, Lining 16), comprising: 
a first side; an opposing second side, wherein the first and second sides are coupled together at lateral edges thereof; a bottom coupled to the first and second sides to form a base of the container, wherein the first side, the second side, and the bottom together define an interior portion of the container (Figures 1, 2 and 5, walls 23 and 24 can be considered the sides, closed side 19 the bottom; the interior is seen on Figure 5); 
an opening arranged opposite the bottom (Figure 9, mouth 17); and 
a container seal arranged on an internal surface of the interior portion near the opening, wherein the container seal comprises: a male seal portion arranged on the internal surface of the first side of the container; a female seal portion arranged on the internal surface of the second side of the container, wherein the male seal portion and the female seal portion are configured to be releasably coupled together to close the opening of the container (Figure 5, Bead 22 with rib 33  will be considered the male portion and bead 21 with groove 32 will be considered the female); 
a gap defining a gap surface that spans a distance between a first end of the male seal portion on the first side of the container and a second end of the female seal portion on the second side of the container (Figure 3, beads 22 and 21 form a “gap” as claimed forming closed sides 18 and 20 that have surfaces internally and externally); and 
at least one gap seal that is disposed along the gap surface and within the gap, between the male seal portion and the female seal portion (Figure 9 shows the not numbered seal formed along the mentioned surfaces), wherein the container is entirely formed from an elastomeric material (lining 16 for the pouch is a molded rubber bag). 

Regarding Claim 25, 26 and 27:
Silverman discloses that the gap seal defines a surface that spans the entire distance between the first end of the male seal portion and the second end of the female seal portion (Figure 6, the gap seal is defined in the surfaces of closed ends 20 and 18, one of them extend from the first end of the male seal portion and the second end of the female seal portion, a proper rejection can also be made considering the surface of the stem of a rivet 35); the gap seal engages both the first end of the male seal portion and the second end of the female seal portion and the gap surface is a planar surface. 

Regarding Claim 28:
Silverman discloses the container defines a width near the container seal that is larger than a width of the bottom of the container (Figures 1 and 4).  

Regarding Claim 29:  
Silverman discloses that the at least one gap seal extends horizontally across the gap from the first end of the male seal portion to the second end of the female seal portion (Figures 4 and 6, rivets 53 extend extends horizontally across the gap from the first end of the male seal portion to the second end of the female seal portion).

Regarding Claim 30:
Silverman discloses that the gap seal comprises two gap seals extending from the gap surface between the first end of the male seal portion and the second end of the female seal portion (Figures 4 and 6, rounded ends of rivets 53 will be considered the two gap seals that extend horizontally across the gap from the first end of the male seal portion to the second end of the female seal portion).

Regarding Claim 62:
Silverman discloses that a material thickness along the gap surface is thicker than a material surface of at least one wall along the first or second sides of the container (Figures 4, 5 and 6, The thickness at the gap would be at least double the thickness of the walls, even more if measured by the rivets).

Regarding Claim 63:
Silverman discloses the surface of the gap is a planar surface, and wherein the gap is defined by space between the first end of the male seal portion and the second end of the female seal portion when the container is in an inside-out configuration (Figure 3, used to define the gap can be considered on a “inside out configuration”, the inner surface of closed sides 18 and 20 can be considered planar).   

Regarding Claim 64:
Silverman discloses wherein the gap surface is a first gap surface, and a second gap surface is disposed on an opposite end of an opening of the container, and wherein the at least one gap seal includes a first gap seal along the first gap surface and a second gap seal along the second gap surface (Figures 4 and 6, there is one rivet at opposite ends of the opening, each having a corresponding gap surface).

Regarding Claims 65 and 66:
Silverman discloses a boundary of contact along the container seal between the male seal portion and the female seal portion when the male seal portion is coupled with the female seal portion, wherein the boundary of contact defines a winding path comprising a length that is at least 2 times a horizontal distance between a start of the winding path and an end of the winding path where an initial contact and final contact between said male seal portion and said female seal portion along the boundary of contact occurs, respectively (Figure 5 shows the male and the female portions coupled on a contact that can be considered a “winding path” that is surely more than 2 times the horizontal distance between a start of the winding path and an end of the winding path where an initial contact and final contact between said male and seal portions, actually the horizontal distance is very small). 

Regarding Claim 67:
Silverman discloses that the male seal portion defines a protrusion, and the female seal portion defines an indentation configured to receive the protrusion of the male seal portion (Figures 2 and 5, rib 33 is received on groove 32).

Regarding Claim 68:
Silverman discloses that the at least one gap seal is a bump or ridge (Figure 6, the ends of rivets 35 can be considered bumps).

Regarding Claim 69:
Silverman discloses that the container is configured to resist leakage of liquids when external forces are applied to the container without requiring any external structure to hold the container seal together (The container is sealed by the male and female seal portions 27 and 28 of beads 21 and 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 7, 9 to 23, 31 to 61, 70 and 71  are rejected under 35 U.S.C. 103 as being unpatentable over Silverman (US 2674289).
Regarding Claim 1, 5, 7, 9, 16, 20 and 22:
Silverman discloses a container (Figure 1, Lining 16), comprising: 
an outside portion forming an external surface of the container; an inside portion forming an internal surface of the container (Figure 5, internal surface of walls 23, 24 form the inside portion and external surfaces of walls 23, 24 form the external walls of the container); 
a first side; an opposing second side, wherein the first and second sides are coupled together at lateral edges thereof; a bottom coupled to the first and second sides to form a base of the container, wherein the first side, the second side, and the bottom together define an interior portion of the container (Figures 1, 2 and 5, walls 23 and 24 can be considered the sides, closed side 19 the bottom; the interior is seen on Figure 5); 
an opening arranged opposite the bottom (Figure 9, mouth 17); and 
a container seal arranged on the internal surface of the interior portion near the opening, wherein the container seal comprises: a male seal portion arranged on the internal surface of the first side of the container; a female seal portion arranged on the internal surface of the second side of the container, wherein the male seal portion and the female seal portion are configured to be releasably coupled together to close the opening of the container (Figure 5, Bead 22 with rib 33  will be considered the male portion and bead 21 with groove 32 will be considered the female); 
a gap defining a gap surface that spans a distance between a first end of the male seal portion on the first side of the container and a second end of the female seal portion on the second side of the container (Figure 3, beads 22 and 21 form a “gap” as claimed forming closed sides 18 and 20 that have surfaces internally and externally); and 
at least one gap seal that is disposed along the gap surface and within the gap, between the male seal portion and the female seal portion (Figure 9 shows the not numbered seal formed along the mentioned surfaces), wherein the container is entirely formed from an elastomeric material (lining 16 for the pouch is a molded rubber bag). 
wherein the at least one gap seal is a groove or a protrusion (Figures 4, 6 and 9; the gap seals are formed by the ends of the seal portions, closed sides 18 and 20, rivets 35 and the openings for the rivets that will be considered grooves; the outside portions of rivets 35 can be considered protrusions and also the closed ends of the top of the liner 16 that are pressed by the rivets can also be considered protrusions).
Silverman does not explicitly disclose if the container is integrally molded, the liner 16 is disclosed as integrally molded, but not the rivets 53.
It is a common practice in the art to make several moulded components using the same mold to make them on the same operation and keep all the components that are going to be assembled together if they are of the same material, and example of that is the production of kits to assemble scale models of cars or planes, where the parts made of the same material are molded together. 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to make all the parts of the liner in the same molding operation if they are going to be made of the same material.

Regarding Claims 2 and 17:
Silverman discloses that a width of the gap is less than or equal to a thickness of the male seal portion (Figure 3, at the ends surely the gap is narrower than the male seal portion).

Regarding Claims 3, 6, 15, and 21:
Silverman discloses that the gap seal comprises two gap seals extending from the gap surface between the first end of the male seal portion and the second end of the female seal portion (Figures 4 and 6, rounded ends of rivets 53 will be considered the two gap seals that extend horizontally across the gap from the first end of the male seal portion to the second end of the female seal portion).

Regarding Claims 4, 14 and 19:  
Silverman discloses that the at least one gap seal extends horizontally across the gap from the first end of the male seal portion to the second end of the female seal portion (Figures 4 and 6, rivets 53 extend extends horizontally across the gap from the first end of the male seal portion to the second end of the female seal portion).

Regarding Claim 10, 11 and 18:
Silverman discloses that the gap seal defines a surface that spans the entire distance between the first end of the male seal portion and the second end of the female seal portion (Figure 6, the gap seal is defined in the surfaces of closed ends 20 and 18, one of them extend from the first end of the male seal portion and the second end of the female seal portion, a proper rejection can also be made considering the surface of the stem of a rivet 35). the gap seal engages both the first end of the male seal portion and the second end of the female seal portion and the gap surface is planar surface.

Regarding Claims 12, 33 and 53:
Silverman discloses the surface of the gap is a planar surface, and wherein the gap is defined by space between the first end of the male seal portion and the second end of the female seal portion when the container is in an inside-out configuration (Figure 3, used to define the gap can be considered on a “inside out configuration”, the inner surface of closed sides 18 and 20 can be considered planar).   

Regarding Claim 13:
Silverman discloses the container defines a width near the container seal that is larger than a width of the bottom of the container (Figures 1 and 4).  

Regarding Claims 23, 31, 41, 51 and 61:
As indicated for Claims 1, 9, 16 and 24, Silverman discloses the invention as claimed ; in particular the gap is defined by space between the first end of the male seal portion and the second end of the female seal portion when the container is in an inside-out configuration (Figure 3, used to define the gap can be considered on a “inside out configuration”).  
Silverman does not disclose if the male seal portion is more than 3 mm thick.
It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use a male seal portion of 3 mm or more of thickness since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art; besides the applicant has not disclosed any criticality for the claimed limitations. 

Regarding Claims 32, 42, and 52:
Silverman discloses that a material thickness along the gap surface is thicker than a material surface of at least one wall along the first or second sides of the container (Figures 4, 5 and 6, The thickness at the gap would be at least double the thickness of the walls, even more if measured by the rivets).


Regarding Claims 34, 44, and 54:
Silverman discloses wherein the gap surface is a first gap surface, and a second gap surface is disposed on an opposite end of an opening of the container, and wherein the at least one gap seal includes a first gap seal along the first gap surface and a second gap seal along the second gap surface (Figures 4 and 6, there is one rivet at opposite ends of the opening, each having a corresponding gap surface).

Regarding Claims 35, 36, 45, 55 and 56:
Silverman discloses a boundary of contact along the container seal between the male seal portion and the female seal portion when the male seal portion is coupled with the female seal portion, wherein the boundary of contact defines a winding path comprising a length that is at least 2 times a horizontal distance between a start of the winding path and an end of the winding path where an initial contact and final contact between said male seal portion and said female seal portion along the boundary of contact occurs, respectively (Figure 5 shows the male and the female portions coupled on a contact that can be considered a “winding path” that is surely more than 2 times the horizontal distance between a start of the winding path and an end of the winding path where an initial contact and final contact between said male and seal portions, actually the horizontal distance is very small). 

Regarding Claims 37, 47 and 57:
Silverman discloses that the male seal portion defines a protrusion, and the female seal portion defines an indentation configured to receive the protrusion of the male seal portion (Figures 2 and 5, rib 33 is received on groove 32).


Regarding Claims 38 and 58:
Silverman discloses that the at least one gap seal is a bump or ridge (Figure 6, the ends of rivets 35 can be considered bumps).

Regarding Claims 39, 49 and 59:
Silverman discloses that the container is configured to resist leakage of liquids when external forces are applied to the container without requiring any external structure to hold the container seal together (The container is sealed by the male and female seal portions 27 and 28 of beads 21 and 22).

Regarding Claims 40, 48, 50, 60, 70 and 71:
As indicated for Claims 1, 9, 16 and 24, Silverman discloses the invention as claimed.
Silverman does not specifically disclose the first side and the second side have wall thicknesses that are at least 0.6 mm, and wherein the container has a hardness of between 40 and 90 on a Shore A durometer scale.
It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to make the first side and the second side have wall thicknesses that are at least 0.6 mm, and make the container with a hardness of between 40 and 90 on a Shore A durometer scale, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art; besides the applicant has not disclosed any criticality for the claimed limitations. 


Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive.
Note that Claim 8, that included allowable subject matter was canceled. 
The Applicant argues that adding the gap surface between the ends of the male and female seal portions as the independent claims 1, 9, 16 and 24 were amended would make them allowable and that has been argued before. Silverman, and other references on the record broadly disclose such surface. As discussed in the previous action and in the interview that surface as claimed would not make the claims allowable, but as can be seen on Figure 9 for example, where the gap surface 206 includes a protrusion 610 that matches a groove on the rear face of the male and female seal portions or that protrusions 610 on the rear ends of the male and female seal portions match a groove on gap surface 206.
In general, the amendments did not include limitations that had not been discussed before in previous office actions or in the parent cases

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731